DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "deleting the point cloud inside the three-dimensional meshes which are existed” and “expanding the three-dimensional meshes which are existed” and “comparing the normal vector of the three-dimensional meshes which are newly added, with the normal vector of the three-dimensional meshes which are existed" and “merging the three-dimensional meshes when the angle between their normal vectors is smaller than a threshold” in lines 5-10.  There is insufficient antecedent basis for these limitations in the claim. First, there is no previous recitation of “the point cloud inside the three-dimensional meshes which are existed” as there is no previous recitation of “three-dimensional meshes which are existed” just as there was no previous, “existing three-dimensional mesh.” Rather the claims require a point cloud is being converted to one implying that it no longer exists as it has been transformed and making it unclear as to what is being deleted.  Compounding this is the fact that the claims thus refer to two elements which have no antecedent basis and which the claims do not make clear as to what is actually meant.   No “three-dimensional meshes which are existed” (just as no “existing three-dimensional mesh” was previously recited and these mean the exact same thing and still refer antecedently to a previous element) is previously recited such that it is unclear if this refers to some mesh above somehow or refers to some other 3D mesh which are existed which remains unrecited but exist somewhere.  This then leads to the issue that there is then no previously recited “point cloud inside the three-dimensional meshes which are existed” and no way to tell if this point cloud is meant to refer to the above “point cloud according to the unmarked feature points and pose information” or to another point cloud somehow corresponding to the existing 3D mesh which is not recited.  Additionally there is no antecedent “normal vector of three-dimensional meshes which are newly added” nor “normal vector of the three-dimensional meshes which are existed” and thus again it is not clear whether this refers to unrecited elements or whether such limitations are believed inherent and must be interpreted as such leading to indistinct and confusing claim language.  Similarly, when using “expanding the three-dimensional meshes” it cannot be determined then whether this is supposed to refer to the problematic “three-dimensional meshes which are existed” or to the only mesh recited which the point cloud is being converted into.  Finally, as the claims refer to “meshes” and “the normal vector of the three-dimensional meshes” without any antecedent “normal vector of the three-dimensional meshes” this makes it unclear as to whether there is some arguable inherent normal for multiple meshes or lacks antecedent basis as to any normal of multiple meshes which are newly added nor which are existed.  In light of the multiple compounding errors, the Examiner is unable to determine the manner in which the claims could be rendered definite in the most productive way for the claim.  However, the Examiner suggests amending the claims to ensure that each element has proper antecedent basis beginning at the beginning of the claim and so that it is clear which elements are separate elements and new elements and which may be modified versions of antecedent elements.  Note that claims 11 and 16 suffer from the same deficiencies and are rejected for the same reasoning above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-8, 10, 12-13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al1 (“Bell”) in view of Uscinski2 and Lu et al3 (“Lu”).
Regarding claim 1, Bell teaches a method for reconstructing three-dimensional planes, comprising (note that neither “reconstructing” nor “three-dimensional planes” are recited other than in the preamble and thus the steps below are interpreted as such a method which does reconstructing and performance of such steps below is seen to be a method of reconstructing three-dimensional (3D) planes; thus see Bell as applied below as such teaching of the below steps is a method for reconstructing 3D planes ):
obtaining a series of color information (see Bell, paragraphs 0025-0029 teaching  “the captured 3D data can be generated (e.g., captured) via at least one 3D reconstruction system” and “the at least one 3D reconstruction system can employ two-dimensional (2D) image data and/or depth data captured from one or more 3D sensors (e.g., laser scanners, structured light systems, time-of-flight systems, etc.) to automatically and/or semi-automatically generate a 3D model” and “the one or more 3D sensors can be implemented on a camera to capture (e.g., simultaneously capture) texture data and geometric data associated with the interior environment” and then see paragraph 0054 teaching such 3D data captured by the 3D sensors includes “color…associated with captured 3D data” which may be used “to determine and/or refine a plane boundary” for example showing that the 3D sensor is one that also obtains color information), depth information (see Bell, paragraphs 0025-0029 as above where “the at least one 3D reconstruction system can employ two-dimensional (2D) image data and/or depth data captured from one or more 3D sensors” shows obtaining of “depth data” information) and pose information (see Bell, paragraph 0033 teaching for example that the “identification component” can use “portions of the captured 3D data corresponding to flat surfaces and/or information (e.g., size data, orientation data, etc.) associated with previously identified portions of the captured 3D data corresponding to flat surfaces” such that “orientation data” is pose information about the scene) of a dynamic scene (note that a “dynamic scene” is interpreted as one which is capable of being dynamic or is dynamic at any point of sensing where a dynamic scene would be a scene which is characterized in some way by change of any aspect of the scene; thus see Bell, paragraph 0031 for example showing that the scene captured is a dynamic scene in that it includes elements which can change as the “environment can include physical objects included” and paragraph 0034 teaching “[o]bjects can include, but are not limited to, couches, tables, lamps, desks, other furniture, posters, rugs, paintings, other mobile objects, etc” such that the scene is dynamic as it may include “mobile objects” and as the scene may change given the multiple objects therein which may be easily moved or changed in position, thus making the scene a dynamic one; see also paragraph 0080 teaching that the scene captured is dynamic as it can deal with “when an existing object is moved” in the scene) by a sensing device (see Bell, paragraphs 0025-0029 teaching  “the captured 3D data can be generated (e.g., captured) via at least one 3D reconstruction system” and “the at least one 3D reconstruction system can employ two-dimensional (2D) image data and/or depth data captured from one or more 3D sensors (e.g., laser scanners, structured light systems, time-of-flight systems, etc.) to automatically and/or semi-automatically generate a 3D model” and “the one or more 3D sensors can be implemented on a camera to capture (e.g., simultaneously capture) texture data and geometric data associated with the interior environment” where the 3D sensor is a sensing device which obtains the claimed information as explained above);
extracting a plurality of feature points according to the color information and the depth information (note that “extracting” is interpreted as referring to any function which obtains feature points according to the color and depth information and would include any function for obtaining such feature points including for example any type of filtering, segmentation or other processing which somehow obtains feature points from what is otherwise simply “information” would be extracting within the meaning of the claim; thus see Bell, paragraphs 0030-0034 teaching an “identification component” that can “identify portions of the captured 3D data and/or segment the captured 3D data” where “captured 3D data can be unsegmented captured 3D data” and “can be 3D data that is not partitioned after being captured by one or more 3D sensors (e.g., the at least one 3D reconstruction system)” and “the captured 3D data…can comprise…a point cloud” such that for example when “captured 3D data” is mentioned this is interpreted as an unsegmented and essentially raw point cloud and when such 3D data is processed and identified as a point belonging to a feature for example then this is extraction of a feature point according to the color and depth information obtained as above where for example “distance data” is used by the “identification component” when identifying “flat surfaces” which “can be characterized by 2D regions on a plane” and “can include walls, floors, and/or ceilings associated with the captured 3D data” and can also “segment and/or identify objects (e.g., physical objects) associated with the captured 3D data” where objects “can include, but are not limited to, couches, tables, lamps, desks, other furniture, posters, rugs, paintings, other mobile objects, etc” meaning that when such points of portions of the 3D depth and color data are identified as planar objects or other physical non-planar objects this is extraction of a plurality of feature points), and marking part of the feature points as non-planar objects comprising dynamic objects and fragmentary objects (see Bell, supra, where the extracting above may be considered to be identifying as in Bell and marking part of the feature points as non-planar objects comprising dynamic objects and fragmentary objects relates to the specific identifying of objects which are not characterized as a “flat surface” which is planar such as what are referred to as “physical objects” and “can include, but are not limited to, couches, tables, lamps, desks, other furniture, posters, rugs, paintings, other mobile objects, etc” where again “dynamic” is interpreted as above such that all such objects are dynamic as they are capable of being moved and some may actually be “mobile objects” which may be considered a dynamic object and as in paragraph 0061 it is taught that fragmentary objects may be marked as well by a “second identification component” can “reclassify a flat surface as corresponding to an object based on an evaluation of one or more characteristics associated with the flat surface” such that “the second identification component 204 can reclassify a flat surface as corresponding to an object in response to a determination that a size of the flat surface (e.g., a surface area of the flat surface) is below a threshold level, that the flat surface does not correspond to an outer shell and/or a convex hull of an identified room, and/or that a visual appearance of the flat surface (e.g., a hue, a texture, etc.) matches an object, etc” meaning that objects identified as planar may instead be identified as fragmentary in the sense that they are a certain fragment of the size of a “flat surface” or planar surface and thus must be classified as “corresponding to an object”; finally see also paragraph 0063 teaching the “second identification component 204 can tag data points in…unsegmented captured 3D data that are associated with objects (e.g., chairs, tables, etc)” such that this marks part of the feature points as non-planar object comprising dynamic objects and fragmentary objects where again “chairs” may be a dynamic object with portions of which are fragmentary objects such as planar surfaces which do not qualify as flat surfaces characterized by a planar and where for example a table is also non-planar in the sense explained above and is fragmentary as it contains parts which are planar but which are fragmentary compared to the size of what is segmented/identified/tagged as planar such as a “floor” or “wall”);
computing a point cloud according to the unmarked feature points and the pose information (see Bell, paragraph 0063 as explained above teaching “the second identification component 204 can tag data points in 2D captured images and/or unsegmented captured 3D data that are associated with objects (e.g., chairs, tables, etc)” and then the “first identification component 202 can analyze remaining unsegmented captured 3D data for planes, floors, walls, ceilings, etc” such that this constitutes computing of a point cloud according to the unmarked feature points which correspond to the “remaining unsegmented captured 3D data for planes, floors, wall, ceilings, etc” as previously the unsegmented captured 3D data which may be a “point cloud” (as in paragraph 0030 as explained above) was according to all of the feature points and thus when feature points marked as “objects” are removed from the point cloud this computes a point cloud which is now according to the unmarked feature points; note that the point cloud is computed according to the unmarked feature points above as well as pose information in that first it would be recognized by one of ordinary skill in the art that computing of a point cloud necessarily involves pose information of objects as a point cloud would be understood to be a set of 3D points ordered according to some coordinate system where this coordinate system assigns pose information such as orientation and location information to captured points which may then be further analyzed (in this case to determine a reconstruction of a dynamic scene) and furthermore Bell teaches pose information is used when computing the point cloud as paragraphs 0050-0051 teaches the identification component may make decisions based on “an orientation of another portion of the captured 3D data being close to an orientation of the estimate of the surface fit associated with the particular portion of the captured 3D data, a normal vector of another portion of the captured 3D data being close to a normal vector of the estimate of the surface fit associated with the particular portion of the captured 3D data, the distance from another portion of the captured 3D data to the particular portion of the captured 3D data being under a threshold level, etc” and where pose information is “orientation criteria” which “can include, but are not limited to, a determination that orientation and/or normal vectors of portions of the captured 3D data differ by less than a certain threshold level, that a mean-squared error of a surface fit to a particular portion of the captured 3D data and another portion of the captured 3D data is less than a certain threshold level, etc” meaning that non-planar objects are identified in the point cloud and then may be tagged and removed from consideration based on pose information such that all that remains is the “remaining unsegmented captured 3D data for planes, floors, walls, ceilings, etc” which is then instantly converted to a 3D mesh through segmentation as explained below) and plurality of three-dimensional meshes (see Bell, paragraph 0063 as explained above teaching the “remaining unsegmented captured 3D data” can then be “analyzed” for the “planes” etc., where such analysis is performed as in paragraphs 0032-0033 and includes instant conversion to a 3D mesh as the “identification component 104” can “segment the captured 3D data” and can “segment at least a portion of the captured 3D data that corresponds to a particular range of sizes and/or a constant (e.g., relatively constant) surface normal as a flat surface” and those “characterized by 2D regions on a plane” such that when these regions of feature points are segmented into a semantically classified surface this instantly converts the point cloud to a 3D mesh as 3D mesh is considered a three dimensional connection of points associated with a surface; see paragraphs 0087-0089 teaching an example and illustration which shows that “the floor portion 602, the wall portion 603, and the other wall portions 604, 606 and 608 can be identified as flat surfaces (e.g., flat planes)” which as seen in figure 7 for example are segmented into mesh portions identified as the planar unmarked objects where again what is seen in figure 7 is a mesh created instantly from the segmentation as all that is required is identification of points as belonging to a certain class and the object is then represented as a more simple grouping of surfaces which is what a mesh is—finally note that in the case that the “object 612 is removed” as could occur according to the marking process above, then this results in “an area around the object 612” which is “removed from the floor portion 602” and described as “missing data 702 (e.g., a hole 702)” and which “can include uneven (e.g., irregular, jagged, etc.) edges due to a triangle mesh boundary” meaning that figure 7 is described as a “mesh” as would be understood by one of ordinary skill in the art; thus as explained above, as the unsegmented and raw point cloud has dynamic objects removed and is then segmented into mesh portions of planar regions then this constitutes instantly converting the point cloud to a 3D mesh); and
growing the three-dimensional mesh to fill vacancy corresponding to the non-planar objects according to the information of the three-dimensional mesh surrounding or adjacent to the non-planar objects (see paragraphs 0035-0043 teaching the “data generation component 106” which “can identify missing data (e.g., omitted data, a hole, etc.) associated with captured 3D data” and “can generate additional data (e.g., 3D data, texture data, etc.) for captured 3D data” where a “flat surface and/or a non-flat surface associated with the captured 3D data can comprise missing data (e.g., a hole)” where for example “3D data for an occluded area can be missing when an area on a surface (e.g., a wall, a floor, a ceiling, or another surface) is occluded by an object (e.g., furniture, items on a wall, etc.)” meaning that such hole filling to fill a vacancy or hole corresponding to the non-planar objects and can then “implement one or more hole-filling techniques to generate additional data (e.g., fill in missing data) associated with captured 3D data” which comprises what may be considered growing of the 3D mesh to fill the vacancy/”holes”  according to the information of the 3D mesh surrounding or adjacent to the non-planar objects (that is, in this case, surrounding or adjacent to the non-planar objects are the “flat surface” planar areas such as “a floor, a ceiling” etc.,) as “the data generation component 106 can predict and/or generate data (e.g., geometry data and/or texture data) for a particular surface when an object on the particular surface is moved or removed” and “can determine whether an object or another surface blocked a portion of a particular surface during a 3D capture process” and “can determine that an edge of the particular surface that was occluded during the 3D capture process is an occlusion boundary” which determines the vacancy and the surrounding area adjacent to the non-planar objects in order to “generate additional 3D data for missing data (e.g., a hole) for a surface based on other data (e.g., geometry data and/or texture data) associated with the surface” and can “generate additional 3D data (e.g., triangle mesh data) for missing data (e.g., a hole) associated with a particular surface in response to a determination of edges corresponding to a boundary associated with missing data (e.g., a hole boundary)” and this hole filling can be according to growing the 3D mesh based on the surrounding as for example “data generation component 106 can replicate captured 3D data located nearby missing data (e.g., a hole)” and “if missing data (e.g., a hole) is located at an edge of particular surface and a portion of the particular surface associated with the missing data (e.g., the hole) was occluded during a 3D capturing process, then the data generation component 106 can extend the edge of the particular surface (e.g., a surface edge) across the missing data (e.g., to supplement the hole)” such that when it extends this surrounding information this is growing the 3D mesh to fill the vacancy),
wherein the step of marking part of the feature points as non-planar objects is performed before the step of converting the point cloud to the plurality of three-dimensional meshes.
Bell teaches all that is required as applied to claim 1 above but fails to explicitly teach that in the obtaining of the “color…depth…and pose information of a dynamic scene by a sensing device” is necessarily an obtaining of a “series” of such information.  Bell clearly teaches devices for obtaining such information as explained above, but as there is no explicit teaching of the technique, then Bell is found to be a base device upon which the claimed invention can be considered an improvement through reconstruction of a dynamic 3D scene utilizing an obtaining of a “series” of 3D information about the scene.
In the same field of endeavor relating to reconstructing a dynamic 3D scene and even additionally using planarity and non-planarity as reconstruction considerations (see Uscinski, paragraph 0007 teaching “extracting a plurality of plane segments from the sensor-captured information; identifying a plurality of surface planes based at least in part on the plurality of plane segments” as use in  “creating and using a three-dimensional (3D) world reconstruction of an environment” as in paragraph 0064) teaching that 3D sensors used for 3D reconstruction of a dynamic scene include those which obtain color, depth, and pose information as a series of such information from the 3D sensors (see Uscinski, paragraphs 0095-0096 and figure 5b teaching that “world cameras 52, the camera 53 and the depth sensor 51 have respective fields of view of 54, 55, and 56 to collect data from and record a physical world scene, such as the physical world environment 32 depicted in FIG. 5A” and “world camera 52 and/or camera 53 may be…color image sensors, which may output…color image frames at fixed time intervals” where “[p]ixels of a frame-based image sensor may be sampled repetitively even if their values are unchanged” meaning that given that the capture of the world information for reconstruction happens at least at “time intervals” then this clearly constitutes obtaining of a series of information from a 3D sensor to reconstruct the dynamic scene such as that in figure 5A and note that as in paragraphs 0078-0079 the capture device may include a way to “acquire information about the headpose of the user with respect to the physical world” such that “headpose 314 for a depth map may indicate a present viewpoint of a sensor capturing the depth map with six degrees of freedom (6DoF), for example, but the headpose 314 may be used for other purposes, such as to relate image information to a particular portion of the physical world or to relate the position of the display worn on the user's head to the physical world” and the “world reconstruction component 316 may receive the depth maps 312 and headposes 314, and any other data from the sensors, and integrate that data into a reconstruction 318, which may at least appears to be a single, combined reconstruction” and “may update the reconstruction 318 using spatial and temporal averaging of the sensor data from multiple viewpoints over time”; see also paragraphs 0121-0123 teaching such sensor data obtained over time such that it is obtained as a series of such information as the system may “integrate sensor data over time from multiple viewpoints of a physical world” and “poses of the sensors (e.g., position and orientation) may be tracked as a device including the sensors is moved” and as “the sensor's frame pose is known and how it relates to the other poses, each of these multiple viewpoints of the physical world may be fused together into a single, combined reconstruction” which may also involve “averaging data from multiple viewpoints over time” such that again it is clear that obtaining a series of 3D sensor data is known in the art).  Thus Uscinski teaches known techniques applicable to the base device of Bell.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Uscinski with the above known techniques as doing so would yield predictable results and result in an improved system.  Bell’s capture technique would be modified to function as Uscinski’s capture system such that it acquires the information already being acquired as in Bell as a series of information from the 3D sensors and could utilize the series of color, depth and pose information as in Uscinski to reconstruct the world and update it over time as in Uscinski and this would essentially simply require Bell’s system to be run multiple times but could also involve Uscinski’s technique of integrating all sensor information over time to aid in more accurate reconstruction.  The modification would have yielded predictable results such as discussed above where integration of sensor data over time leads to a more accurate reconstruction and where use of Uscinski’s technique would also allow use of Bell’s teaching in real-time applications such as us in an “AR scene” where a “system that includes a world reconstruction component, which may build and update a representation of the physical world surfaces around the user“ enables then a further uses as well including real-time uses such as “to place virtual objects, in physics based interactions, and for virtual character path planning and navigation, or for other operations in which information about the physical world is used” as suggested by Uscinski (see Uscinski, paragraphs 0070-0072 and figures 1 and 2 as explained therein).
Bell as modified teaches all that is required as explained above, but fails to explicitly teach the step of marking part of the feature points as non-planar objects is performed before the step of converting the point cloud to the plurality of three-dimensional meshes.  As explained above, in Bell, the process of marking the non-planar objects such as by an “identification component” which “can identify flat surfaces…associated with the captured data (e.g., mesh data)” and “the identification component 104 can segment and/or identify objects (e.g., physical objects) associated with the captured 3D data (e.g., mesh data)” such as non-planar objects of “couches, tables, lamps, desks, other furniture, posters, rugs, paintings, other mobile objects, etc” and then a “data generation component 106 can identify missing data (e.g., omitted data, a hole, etc.) associated with the captured 3D data” and “can generate additional data (e.g., 3D data, texture data, etc.) for captured data” and “can implement one or more hole-filling techniques to generate additional data (e.g., fill in missing data) associated with captured 3D data” and “can predict and/or generate data (e.g., geometry data and/or texture data) for a particular surface when an object on the particular surface is moved or removed” where the “the data generation component 106 can generate additional 3D data (e.g., triangle mesh data) for missing data (e.g., a hole) associated with a particular surface in response to a determination of edges corresponding to a boundary associated with missing data (e.g., a hole boundary).” See Bell, paragraphs 0032-0041.  Thus it must be noted that while Bell discloses to mark or identify or otherwise segment the “mesh data” to identify planar objects, this disclosure is merely an example of “captured data” as Bell teaches “the captured data (e.g., mesh data),” thus merely using one example of “captured data.” Bell previously defines such “captured data” in paragraphs 0029-0030 where the “semantic understanding component 102 (e.g., with the identification component 104) can receive captured 3D data (e.g., CAPTURED 3D DATA shown in FIG. 1)” where “the at least one 3D reconstruction system can employ two-dimensional (2D) image data and/or depth data captured from one or more 3D sensors (e.g., laser scanners, structured light systems, time-of-flight systems, etc.) to automatically and/or semi-automatically generate a 3D model” and where more specifically a “3D model of an interior environment (e.g., the captured 3D data) can comprise geometric data and/or texture data” and “the captured data…can comprise mesh data (e.g. a triangle mesh, a quad mesh, a parametric mesh, etc.), one or more texture-mapped meshes (e.g., one or more texture-mapped polygonal meshes, etc.), a point cloud, a set of point clouds, surfels and/or other data constructed by employing one or more 3D sensors” such that this “captured data” may also be a “point cloud” and “the captured 3D data can be unsegmented captured 3D data” and “can be 3D data that is not partitioned after being captured by one or more 3D sensors (e.g., the at least one 3D reconstruction system).”  Thus it should be understood that Bell teaches both marking non-planar objects in a mesh of some kind as well as marking non-planar and planar objects in a “point cloud” and then generating a 3D mesh model based on such marking.  Bell does not explicitly teach converting such a marked point cloud into the next type of 3D model such as a 3D mesh such as those seen in figures 6-10, but as taught in paragraphs 0046-0047 and with reference to figure 1, the “identification component 104, the data generation component 106 and/or the modification component 108 can output processed 3D data (e.g., PROCESSED 3D DATA shown in FIG. 1)” and “the processed 3D data can include captured 3D data that is identified, segmented, augmented and/or modified” and this “processed 3D data can facilitate generation of a 3D model and/or a floorplan associated with the captured 3D data” such that according to the definitions explained above, this means that the processed 3D data can include point cloud data that is identified and segmented and can facilitate generation of “a 3D model” which can be “mesh data (e.g., a triangle mesh, a quad mesh, a parametric mesh, etc.), one or more texture-mapped meshes (e.g., one or more texture-mapped polygonal meshes, etc.).” See Bell, paragraph 0030.  Thus this establishes that the identification/marking/segmentation in Bell may be marking planar and non-planar feature points in a point cloud which may then be converted to a 3D model such as a 3D mesh model. While it should be clear to one having ordinary skill in the art that there is a conversion from the captured raw 3d point cloud data which is marked/labeled/segmented into a mesh representation of connected lines and points such as seen in figures 6-10, there is no explicit teaching that there is marking part of the feature points as non-planar objects before conversion to a plurality of meshes where it is necessarily then growing of 3D meshes to fill vacancy based on meshes surrounding or adjacent to the non-planar objects, as rather under the narrowest reading of Bell’s teachings above if the captured data is 3D point cloud data which is then marked when it is point cloud data and not specifically mesh data, then the hole-filling could occur in the point cloud space before conversion to the mesh, or could occur in the mesh space after marking of the feature points as non-planar.  Note however that it is clear in Bell that growing of meshes to fill vacancy corresponding to non-planar objects is known, it is simply not explicit as to disclosing whether a mesh was generated from raw point cloud data and then labeled or marked, or whether such data would be missing from the point cloud and thus cause a hole in the mesh which must be filled in mesh space.  Thus Bell as modified stands as a base device upon which the claimed invention can be seen as an improvement whereby there is marking of feature points in a point cloud before conversion to 3D mesh representations of the feature points followed by a growing of the meshes to fill vacancy corresponding to the non-planar objects, such that less data would be processed for meshing as the marked feature points would not have to be meshed and then identified, but rather could be identified first and then the hole area for the non-planar object only processed in the filling/region growing stage.
In the same field of endeavor relating to 3D reconstruction from color and depth information and conversion of point clouds into a meshes, Lu teaches that it is known to extract feature points and mark part of the feature points as relating to non-planar object comprising dynamic objects and fragmentary objects and to compute a point cloud according to unmarked feature points  and to convert the point cloud to 3D meshes (note that this does not preclude calculation of computing a point cloud for marked points as well as the claim simply requires some computing a point cloud according to the unmarked feature points without specifying for example “according to ONLY the unmarked feature points”; regardless, see Lu, paragraphs 0077-0078 teaching in paragraph 0063 that "point cloud data of a scene and feature information of each of data points in the point cloud data are obtained, where a background and a stationary object temporarily in a stationary state are included in the scene; a triangulation network connection is performed on each data point in the point cloud data to generate a triangular network model, and a picture of the triangular network model is taken by using a preset camera to obtain an image, where each pixel point in the image corresponds to a triangle in the triangular network model; a first data point corresponding to each pixel point in the image is obtained, and a feature map of the point cloud data according to feature information of each first data point is obtained; the feature map is input into a classification model to obtain data points corresponding to the stationary object in the point cloud data" such that there is obtaining and processing of point cloud data which is then converted into a "triangular network model" which is recognized as a triangle mesh from the point cloud where objects which are captured may be those such as a "ground object (for example, a vehicle, a bicycle or the like) that is in a stationary state temporarily" or as in paragraph 0086 teaching "Ground objects in the scene of the embodiment include a background, a stationary object temporarily in a stationary state, and a moving ground object in a moving state"  such that these are non-planar points which are able to be marked according to feature points such that a point cloud of feature points is computed from the capture data and then as in step 102 there is a conversion to a "triangulation network connection on each of the data points in the point cloud" which generates a plurality of meshes) such that the marking occurs before the conversion to a plurality of meshes (see Lu, teaching that before step 102 which converts the data to a plurality of meshes as in paragraph 0117 that "in order to reduce the amount of data of the data processing, before the foregoing S101" which generates a plurality of meshes from point cloud data, to "[p]erforming a pre-processing on the point cloud data to remove a moving ground object in the scene" where "the pre-processing performed on the point cloud data includes an operation such as a single frame point cloud fusion, a dynamic ground object filtering, and the like, thereby obtaining evenly distributed point cloud data, and removing the moving ground object in the scene, greatly reducing the amount of data and improving efficiency and accuracy of a subsequent classification" such that here feature points are marked as belonging to dynamic non-planar "moving ground object" and a point cloud is then computed according to the unmarked feature points where this point cloud with the points removed is then converted to a mesh as in step 102 after step 101).  Thus Lu provides a known technique applicable to the base system of Bell as modified.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Bell as modified with the known applicable techniques of Lu as doing so would be no more than application of a known technique to a base system ready for improvement which would yield predictable results and result in an improved system.  The results would predictably be that the captured point cloud data of Bell would be pre-processed as in Lu prior to mesh generation which would leave a vacancy to be filled with some data which could be filled after the meshing process of Lu using the process above of Bell as modified whereby Bell implements the above taught region growing of the mesh with a hole where data previously was.  This would result in an improved system as it would “reduce the amount of data of the data processing, before” a further processing stage and meshing stage” and would result in “greatly reducing the amount of data and improving efficiency” as suggested by Lu (see Lu, paragraph 0117). 
Regarding claim 2, Bell as modified teaches all that is required as applied to claim 1 above and further teaches wherein the sensing device comprises a color camera, a depth camera and a pose sensor (note that such a sensing device as recited is not required to be either a single device, nor separate devices but must comprise a color camera, depth camera, and pose sensor in some manner, where a camera is considered a device that captures images of some sort, in this case, color images and depth images, and a pose sensor may correspond to any device or combination of devices which is able to sense a pose related to the scene in some manner; thus see Bell, paragraph 0029 and figure 1 teaching “captured 3D data” from “one or more 3D sensors” where “the one or more 3D sensors can be implemented on a camera to capture (e.g., simultaneously capture) texture data and geometric data associated with the interior environment” and where as is made clear in the rejection of claim 1 above that such sensors obtain color information, depth information and pose information about objects and these may be implemented as “on a camera”; furthermore note that Uscinski teaches such a cameras and a pose sensor relating to the world reconstruction as in paragraphs 0095-0096 explained above and already included in the combination, where for example such cameras are disclosed as “the world camera 52 and/or camera 53 may be grayscale and/or color image sensors, which may output grayscale and/or color image frames at fixed time intervals” and “depth images captured by sensor 406” are captured by the system applied from Uscinski as in paragraphs 0127-0129 and for example a pose sensor related to reconstruction is disclosed as above in paragraphs 0078-0079 teaching for example “inertial measurement units that may be used to compute and/or determine a headpose 314” or “headpose information may be derived in other ways than from an IMU, such as from analyzing objects in an image” such that the cameras could be such pose sensors as well as image sensors of a particular attribute of the scene).
Regarding claim 4, Bell as modified teaches all that is required as applied to claim 1 above and further teaches wherein the step of extracting the feature points according to the color information and the depth information, and marking the non-planar objects comprises:
calculating three-dimensional size of an object according to the color information and the depth information (note that “three-dimensional size of an object” is not limited in how it is calculated nor in the output such a “size” must take and thus any calculation of size of a 3D object is considered a calculating of a 3D size of an object; see Bell as modified where Bell as explained above teaches such calculating of size in extracting and marking the non-planar objects apart from the planar “plane” objects as in paragraphs 0032-0034 where portions of the 3D data are identified and extracted as different types of data including whether something is non-planar and classified as an “object” or as something which is planar such as “[p]lanes that comprise a particular size (e.g., surface area, height, width, etc.) and/or a particular angle (e.g., an angle corresponding to walls, floors, or ceilings) can be identified as walls, floors and/or ceilings (e.g., a flat surface)” meaning that likewise those planes which are not of a particular size are marked as objects); and
marking part of the feature points as the fragmentary objects according to the three-dimensional size, wherein the three-dimensional size of each of the fragmentary objects is smaller than a size threshold (see Bell as modified, where Bell as explained above in relation to claim 1 and fragmentary objects, as in paragraph 0061 it is taught that fragmentary objects may be marked as well by a “second identification component” which can “reclassify a flat surface as corresponding to an object based on an evaluation of one or more characteristics associated with the flat surface” such that “the second identification component 204 can reclassify a flat surface as corresponding to an object in response to a determination that a size of the flat surface (e.g., a surface area of the flat surface) is below a threshold level, that the flat surface does not correspond to an outer shell and/or a convex hull of an identified room, and/or that a visual appearance of the flat surface (e.g., a hue, a texture, etc.) matches an object, etc” meaning that objects identified as planar may instead be identified as fragmentary in the sense that they are a certain fragment of the size of a “flat surface” or planar surface and thus must be classified as “corresponding to an object”; finally see also paragraph 0063 teaching the “second identification component 204 can tag data points in…unsegmented captured 3D data that are associated with objects (e.g., chairs, tables, etc)” such that this marks part of the feature points as non-planar object comprising dynamic objects and fragmentary objects where again “chairs” may be a dynamic object with portions of which are fragmentary objects such as planar surfaces which do not qualify as flat surfaces characterized by a planar and where for example a table is also non-planar in the sense explained above and is fragmentary as it contains parts which are planar but which are fragmentary compared to the size of what is segmented/identified/tagged as planar such as a “floor” or “wall”).
Regarding claim 6, Bell as modified teaches all that is required as applied to claim 1 above and further teaches wherein in the step of growing the three-dimensional meshes to fill the vacancy corresponding to the non-planar objects according to the information of the three-dimensional meshes surrounding or adjacent to the non-planar objects, the angle between the normal vector of the three-dimensional meshes which are adjacent is small than a threshold (see Bell as modified where Bell teaches such hole filing as explained above and where paragraph 0041 teaches when performing hole filling the “data generation component 106 can generate texture data for additional 3D data generated for missing data (e.g., a hole) associated with a flat surface and/or a non-flat surface” and can “sample a region surrounding missing data (e.g., a hole) via one or more texture synthesis algorithms” where an “appearance of the region surrounding the missing data (e.g., the hole) can be employed to constrain texture synthesis” such that an appearance constraint as used is equivalent to a threshold for comparison where for example some appearance characteristic of the region surrounding the hole is sampled for texture synthesis but constrained as to filling the hole if it fails such a thresholding test where the characteristic which is searched for is smaller than some threshold—thus as Bell teaches then that “texture for a particular surface can be synthesized onto a portion of the missing data (e.g., the hole) corresponding to the particular surface” which then uses “normal vectors associated with different portions of missing data (e.g., a hole) and/or a model surround missing data (e.g., a hole) can be employed to select a particular surface (e.g., a texture source) for texture synthesis” such that for example a hole surface is then filled with data of the surrounding or adjacent mesh portion which is most closely associated with the normal meaning that when the angle between the surrounding or adjacent mesh area and the missing hole portion is smaller than compared to another portion, the hole filing of the vacancy is grown from the appropriate region which has the closest normal; furthermore see paragraph 0042 teaching “a hole associated with a hole boundary that is within a certain distance from being planar can be filled geometrically by repeatedly connecting pairs of vertices that are two edges apart along the hole boundary to form triangles until the entire hole is triangulated” such that adjacent mesh information can be used to fill vacancies from non-planar objects such as fragmentary objects with regard to a threshold “hole boundary within a certain distance from being planar” such that being a certain distance from being planar would mean that a normal vector of a surface compared to the adjacent points would be within a threshold and thus able to be filled using adjacent information ).
Regarding claims 7-8, 10 and 12, the instant claims are directed toward a “system for reconstructing…” which performs the same steps as the method recited in claims 1-2, 4 and 6, respectively and where Bell as modified teaches such a system including the sensing device and computing device in the cited portions which perform the relevant similar steps.  In light of this, the limitations of claims 7-8, 10 and 12 correspond to the limitations of claims 1-2, 4 and 6, respectively; thus they are rejected on the same grounds as claims 1-2, 4 and 6, respectively.
Regarding claims 13, 15 and 17, the instant claims correspond to a “computing device” which performs steps which are the same as those in claims 1, 4 and 6, respectively and where Bell as modified teaches such a computing device in the cited portions which perform these steps.  In light of this, the limitations of claims 13, 15, and 17 correspond to the limitations of claims 1, 4 and 6, respectively; thus they are rejected on the same grounds as claims 1, 4 and 6, respectively.  Note that claim 13 and its dependent claims are actually broader than the similar claims as they do not require the sensing device but rather compute on information instead of reciting various sensing devices that obtain the information and then compute on it.  Regardless the more specific claims addressed then already read on these broader similar claims.
Claims 3, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell as modified as applied to claims 1, 7 and 13, respectively, above, and further in view of Xiao et al4 (“Xiao”).
Regarding claim 3 Bell as modified teaches all that is required as applied to claim 1 above and further teaches wherein the step of extracting the feature points according to the color information and the depth information, and marking the non-planar objects comprises: checking position and repetition of each of the feature points to obtain confidence degree of each of the feature points (note that a “confidence degree” as generally recited is interpreted as referring to any type of computed value which allows to determine whether a system should be confident that the value indicates something where here for example the form of the confidence degree, nor the range of confidence degrees, nor the manner in which it is obtained is limited by the claims so long as it checks position and repetition of points in some manner; thus see Bell, paragraphs 0032-0034, where the position of all feature points are checked by the “identification component 104” or 204 in order to determine if they are planar or non-planar as explained in relation to claim 1 above where non-planar objects are referred to as “objects” and marked as such and are identified as non-planar based on failure to comport with the definition of  planar objects where such determination that “at least a portion of the captured 3D data that corresponds to a particular range of sizes and/or a constant (e.g., relatively constant) surface normal as a flat surface” is then interpreted as functionally determining a confidence degree of each of the feature points and whether the system should be confident enough to mark them as a “flat surface” which may be “walls, floor, and/or ceilings” or non-planar fragmentary or dynamic “physical objects” such as “couches, tables, lamps, desks, other furniture, posters, rugs, paintings, other mobile objects, etc”); and
marking part of the feature points as the dynamic objects according to the confidence degrees of the feature points, wherein the confidence degrees of the feature points corresponding to the dynamic objects are smaller than a threshold (see Bell as modified, as above in paragraphs 0032-0034 where the dynamic objects such as “physical objects” which may be dynamic objects such as “couches, tables, lamps, desks, other furniture, posters, rugs, paintings, other mobile objects, etc” are marked as such when the system cannot be confident that the object is a plane as defined above when the the object is not of “a particular range of sizes and/or a constant (e.g., relatively constant) surface normal as a flat surface” meaning that the confidence degree that the object is a plane is lower than a threshold needed to mark the plane as a “plane” and thus should be marked as an object and for example can be removed).
Bell as modified teaches all of the above in bold and thus is missing some teaching of checking a “repetition” of each of the feature points as used in obtaining the confidence score for determining whether some object is a dynamic object.  While Bell as modified teaches such analyzing of feature points to mark them utilizing a confidence degree, the repetition of such feature points is not taught by the combination as utilized and explained above.  Thus Bell as modified stands as a base device upon which the claimed system may be considered an improvement through utilizing repetition of feature points in some manner to mark objects as non-planar to influence an obtaining of a confidence score used to mark the non-planar dynamic objects.
In the same field of endeavor relating to reconstructing a 3D scene captured by a 3D sensor suite, Xiao teaches checking position as well as repetition of the points relating to objects in a point cloud to obtain a confidence degree of each of the feature points in order to mark the feature points as dynamic objects which for example are smaller than a threshold that indicates no change in the points in order to remove such points from a further mapping or reconstruction process (see Xiao, paragraph 0143 teaching “[b]efore road point clouds can be identified” where for example a road may be considered a static and large planar surface, then “point clouds are processed by a map global static point cloud map (GSPCM) generation process” which “removes any dynamic objects for map generation, e.g., only static objects are retained for map generation” and “[d]ynamic objects can be detected by capturing a geographic site at least twice, at different times” such that “[s]tatic and dynamic objects can then be identified using an image segmentation algorithm” where “segments with features that have changed within the two revisits can be flagged as dynamic objects and are thus removed for map generation”).  Thus Xiao teaches a known technique applicable to the base system of Bell as modified.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Bell as modified with the above technique of Xiao as doing so would be no more than application of a known technique applied to a base device ready for improvement and such application would yield predictable results and result in an improved system.  This is because Bell as modified already seeks to analyze and determine segments of a point cloud which may be dynamic and non-planar objects and Xiao provides a simple method whereby repetition of objects positioned in an image over time is checked to determine whether an object is dynamic meaning that the predictable result would be that multiple images as obtained in series already by Bell as modified could be analyzed such that object position over time is checked and if the object is not in the same position in repetition over time as in Xiao, it could be assigned a low confidence value as a planar object as planar objects as in Bell as modified are those which are not dynamic such as walls, floors, ceilings etc.  This would result in an improved system as it would allow another alternative or fail safe technique to identify mobile objects which are desired to be removed (as is already attempted to be done by Bell) such that given multiple tracked variables of position and position repetition, objects of interest for further processing can be identified as opposed to irrelevant dynamic objects such that for example this could help to deal with a situation in which an object is large enough to qualify as a floor such a rug but if it was moved, would be identified quickly by Xiao’s technique as dynamic and removed.
Note that similarly to their independent claims, claims 9 and 14 correspond to claim 3 above such that the limitations of claims 9 and 14 correspond to the limitations of claim 3 above, thus they are rejected on the same grounds as claim 3 above.
Response to Arguments
Applicant’s arguments, see “REMARKS”, filed 6/2/2022, with respect to the rejection(s) of claim(s) 1, 2,4,6-8, 10, 12, 13, 15 and 17 under 35 U.S.C. using a combination of Bell and Uscinski have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bell, Uscinski and Lu as fully explained above.  Note that while the Examiner agrees overall that the claims define over the previous combination of Bell and Uscinski based on the specifically amended claim language, as explained in the new rejection above further in view of Lu, the feature analysis and determination of non-planar objects through a marking process is taught by Bell with regard to point clouds as well as mesh data, but the aspect that such marking is specifically done before any generation of a mesh component in a later step is now addressed by Lu.  
No specific further arguments are made and the remaining dependent claims stand rejected as fully explained above as well.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bergmann (US PGPUB No. 2020/0410293) teaches relevant techniques such as in paragraph 0009 teaching “a system having a three-dimensional (3D) measuring device is provided” and “processors are operable to receive training data and be trained to identify artifacts by analyzing the training data” and “is further operable to generate clear scan data by filtering the artifacts from the live data and output the clear scan data.  See also paragraphs 0030-0031 teaching “advantages in generating clear 3D coordinate data generated by filtering artifacts in 3D coordinate data that are created by objects moving while an area is being scanned (e.g., dynamic objects, humans or cars)” and “to identify patterns in 3D coordinated data that correspond with moving or dynamic objects and automatically remove 3D coordinate points associated with the identified patterns to generate a second or clean 3D coordinate data.” This is further explained in paragraphs 0052-0058 teaching “movement within the area being scanned will cause artifacts or patterns within the acquired 3D coordinate data” and “the system 15 can use the artifact identification technique obtained during the training phase to recognize artifacts within current scans of an environment (i.e., live data), as well as filter the artifacts from the scans obtained by the scanner 20” and “can generate or output a 3D coordinate data with the data points associated with the identified patterns removed (e.g. clear 3D coordinate data).”  Thus Bergmann also teaches and suggests to remove certain marked points specifically from a point cloud before any meshing processing is applied.
See also Zhang (US PGPUB No. 2020/0349761) teaching in paragraphs 0020-0021 “point cloud data 1002 and the trajectory data 1004 may form inputs to a cleaning and down sampling module 1008” and “the step of cleaning the point cloud data 1002 comprises removing data from areas and/or volumes that are sparse in terms of data density” and “sparse data may arise when, for example, a transient object such as a person walks through a scan.”  Zhang further teaches in paragraphs 0022-0023 and as seen in figure 1 that such cleaning and removing of non-planar dynamic feature points in a point cloud before a mesh stage is known in the art.
See also Cappello et al (US PGPUB No. 20210256776) teaching relevant techniques for such removal of marked features points from a point cloud where points are marked as belonging to certain classes and objects which are not to be modeled (similarly to non-planar objects which are not to be modeled) have their points removed from the point cloud before a meshing stage reconstructs the target (see Cappello, paragraphs 0025-0049 teaching “regions corresponding to the one or more items occluding the human subject may also be identified” where “different regions in the image may be identified using image segmentation” and “points identified as corresponding to the one or more items occluding the human subject are discounted from the point cloud” where “discounting of the points may involve subtracting them from the point cloud or identifying them as being distinct from the points in the point cloud corresponding to the human subject” such that this marking occurs before the mesh conversion stage S205; and, with regard to hole filling techniques teaches “there may be gaps in the point cloud of the human subject, as a result of the subtraction” and “holes may be filled in using a depth completion method” which “may take the form of interpolating a surface (e.g. a layer of points) between known portions of the point cloud, and/or using some or all of a male or female baseline model, scaling it or adjusting model parameters to minimise the distance between known points and the surface of the model, and then map portions of the model to corresponding missing areas of the point cloud”). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613           


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                                     


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB No. 20160055268
        2 US PGPUB No. 20210004630
        3 US PGPUB No. 20190340746
        4 US PGPUB No. 20210334988